[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                                                              FILED
                                                     U.S. COURT OF APPEALS
                            No. 10-14520               ELEVENTH CIRCUIT
                                                           JULY 1, 2011
                        Non-Argument Calendar
                                                            JOHN LEY
                                                             CLERK

                D.C. Docket No. 2:10-cr-14057-KMM-1

UNITED STATES OF AMERICA,



                                                    Plaintiff-Appellee,

versus

ANGEL ANTONIO CRUZ-MARTINEZ,

                                                    Defendant-Appellant.



               Appeal from the United States District Court
                   for the Southern District of Florida


                              (July 1, 2011)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Angel Cruz-Martinez appeals his 30-month total sentence imposed after

pleading guilty to one count of making a false statement in an application for a

United States passport, in violation of 18 U.S.C. § 1542 (“Count 1”), and one

count of aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1) (“Count

3”). The district court sentenced Cruz-Martinez to 6 months as to Count 1, and 24

months as to Count 3, to be served consecutively. On appeal, Cruz-Martinez

argues that his sentence was procedurally and substantively unreasonable because

(1) the district court did not specifically mention 18 U.S.C. § 3553(a), its

purposes, or how it applied the statute; and (2) his sentence was greater than

necessary to implement the goals of § 3553(a), specifically those relating to the

seriousness of the offense, because both offenses arose from the same conduct.

      We review a final sentence imposed by a district court for reasonableness

under a deferential abuse of discretion standard. Gall v. United States, 552 U.S.
38, 41, 128 S. Ct. 586, 591, 169 L. Ed. 2d 445 (2007). The district court must

impose a sentence that is “sufficient, but not greater than necessary to comply with

the purposes” listed in § 3553(a)(2), including the need to reflect the seriousness

of the offense, promote respect for the law, provide just punishment for the

offense, deter criminal conduct, protect the public from the defendant’s future

criminal conduct, and provide the defendant with needed educational or vocational

                                          2
training or medical care. See 18 U.S.C. § 3553(a)(2). In imposing a particular

sentence, the court must also consider the nature and circumstances of the offense,

the history and characteristics of the defendant, the kinds of sentences available,

the applicable guidelines range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwanted sentencing disparities, and the need to

provide restitution to victims. Id. §§ 3553(a)(1), (3)-(7). The district court does

not have to discuss each § 3553(a) factor so long as the record indicates that it

considered the factors in some form. See United States v. Dorman, 488 F.3d 936,

944 (11th Cir. 2007) (“nothing in Booker or elsewhere requires the district court to

state on the record that it has explicitly considered each of the § 3553(a) factors or

to discuss each of the § 3553(a) factors”).

      A sentence is substantively reasonable if it achieves the purposes of

sentencing as enumerated in § 3553(a). United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005). This Court may reverse if it is left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors. United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir.

2008). Indicia of substantive reasonableness include being within the applicable

guidelines range, Talley, 431 F.3d at 788, and the sentence’s relation to the

applicable statutory maximum, See United States v. Gonzalez, 550 F.3d 1319,

                                          3
1324 (11th Cir. 2008) (considering that defendant’s sentence was well below the

statutory maximum in finding the sentence substantively reasonable). The

appellant carries the burden of demonstrating a sentence is unreasonable in light of

the record and the § 3553(a) factors. Talley, 431 F.3d at 788.

      Cruz-Martinez’s sentence is reasonable. Although it did not specifically

cite them, the record shows that the district court considered the § 3553(a) factors.

See Dorman, 488 F.3d at 944-45 (finding sentence reasonable although district

court did not articulate that it had considered § 3553(a) because it considered

defendant’s objections and motion for downward departure that implicated the

factors). The Court ensured that it was applying the correct guidelines range, and

the parties presented arguments as to the appropriate sentence that implicated

§ 3553(a). Further, the sentence was within the applicable guidelines range, and

such sentences are ordinarily expected to be reasonable. Talley, 431 F.3d at 788.

Cruz-Martinez received a statutorily mandated sentence of 2 years as to Count 3,

and his 6-month sentence as to Count 1 was well below the 10-year maximum

sentence permitted. See 18 U.S.C. § 1028A(a)(1); 18 U.S.C. § 1542; see also

Gonzalez, 550 F.3d at 1324. While Cruz-Martinez argues that both of his

sentences arise from the same conduct, this does not mean that his sentence is

unreasonable. The penalty statute, 18 U.S.C. § 1028A, required the district court

                                          4
to impose consecutive sentences, and Cruz-Martinez has not conclusively shown

that commission of both offenses results in the same harm. Accordingly, we

affirm the sentence as reasonable.

      AFFIRMED.




                                       5